Title: John Quincy Adams to Abigail Adams, 24 April 1796
From: Adams, John Quincy
To: Adams, Abigail


          
            My dear Mother.
            London April 24th: 1796.
          
          You will find by the papers that I send with this letter, what you will perhaps know before the receipt of it; that is that the negotiations for Peace have stumbled at the threshold, and that a trial of one more year of War is to be endured by the contending Nations. The Notes of Mr: Wickham & Mr: Barthelemi are considered as decisive upon this point.— The scarcity of provisions has suddenly disappeared both in France and in this Country. Wheat and flour have fallen from excessive to very moderate prices. There are complaints here of a great scarcity of money, but it will find its relief in a new loan for seven millions and an half which is already made.
          I send you likewise some late reviews which may give you the literary news, more valuable because more durable than those of a political nature.— The famous Shakespeare manuscripts about which I wrote you soon after my arrival here, are now generally considered as mere forgeries. The play of Vortigern was once performed, and fairly laughed off the stage.
          I had not an opportunity to judge of it myself as I could not attend on the Evening of its first and only performance, but the opinion of all those who heard it appears to be unanimous, that it is not only an imposture but a very awkward and clumsy one.— Volumes have been written & published on the subject, and men of all sorts take now a pride in girding at the poor proprietor of the manuscripts.
          I have no letters from my father dated later than December. None from you later than January, none from any of my friends in America of a more recent date. Still I flatter myself I have not been forgotten. I write so much and so often that I seldom get a correspondent of equal punctuality with myself.— From other Americans however, I collect the information of that Country, as late as the

beginning of March. It looks fair and promising. But our political tides ebb and flow with such rapidity and violence that I place not the most thorough reliance on the permanency of any favourable prospect.
          I beg to be remembered affectionately to all friends, and remain your invariably faithful Son
          
            John Q. Adams.
          
        